FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


TODD LEWIS ASHKER; DANNY                 Nos. 19-15224
TROXELL; GEORGE RUIZ; JEFFREY                 19-15359
ANTHONY FRANKLIN; GEORGE
FRANCO; GABRIEL RALPH REYES;                D.C. No.
RICHARD K. JOHNSON; PAUL A.              4:09-cv-05796-
REDD, JR.; LUIS ESQUIVEL; RONNIE              CW
N. DEWBERRY,
                 Plaintiffs-Appellees/
                   Cross-Appellants,       OPINION

                  v.

GAVIN NEWSOM, Governor of the
State of California; MATTHEW CATE;
ANTHONY CHAUS, Chief, Office of
Correctional Safety, CDCR; GREG
LEWIS, Warden,
              Defendants-Appellants/
                     Cross-Appellees.

      Appeal from the United States District Court
        for the Northern District of California
     Robert M. Illman, Magistrate Judge, Presiding

          Argued and Submitted May 13, 2020
               San Francisco, California

                  Filed August 3, 2020
2                      ASHKER V. NEWSOM

    Before: J. Clifford Wallace and Ryan D. Nelson, Circuit
          Judges, and James S. Gwin, * District Judge.

                   Opinion by Judge Wallace


                          SUMMARY **


                      Prisoner Civil Rights

    The panel dismissed a prisoner civil rights appeal and
cross-appeal for lack of appellate jurisdiction and remanded
for further proceedings.

    Plaintiffs Prisoners sued the California Department of
Corrections and Rehabilitation and various California state
officials (collectively, California) for housing the Prisoners
in solitary confinement based solely on their gang affiliation.
The parties subsequently negotiated a settlement, which they
memorialized in a written agreement (Settlement
Agreement). The district court retained jurisdiction of the
action to enforce the Settlement Agreement. Before the
Settlement Agreement was set to expire, the Prisoners
moved to extend its duration. A magistrate judge granted the
Prisoners’ motion on two claims but denied the motion as to
a third claim, and extended the Settlement Agreement for
one year.


      *
     The Honorable James S. Gwin, United States District Judge for the
Northern District of Ohio, sitting by designation.
    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
                    ASHKER V. NEWSOM                         3

     The panel held that the magistrate judge was not
specially designated to enter a final order under section
636(c)(1). Neither the district court judge nor the Local
Rules for the Northern District of California specially
designated the magistrate judge with authority to enter a
final order. Because Article III supervision was lacking, the
parties could not appeal from the extension order under
section 636(c)(3). The panel therefore could not reach the
merits of the appeals. In the interest of judicial economy, the
panel remanded to the district court to consider construing
the magistrate judge’s extension order as a report and
recommendation and affording the parties reasonable time to
file objections.


                         COUNSEL

Jeffrey T. Fisher (argued), Deputy Attorney General;
Adriano Hrvatin and Neah Huynh, Supervising Attorneys
General; Monica N. Anderson, Attorney General; Xavier
Becerra, Attorney General; Office of the Attorney General,
San Francisco, California; for Defendants-Appellants/Cross-
Appellees.

Jules Lobel (argued), Rachel Meeropol, and Samuel Miller,
Center for Constitutional Rights, New York, New York;
Carmen E. Bremer, Bremer Law Group PLLC, Seattle,
Washington; Anne Cappella, Weil Gotshal & Manges LLP,
Redwood Shores, California; Charles F.A. Carbone, Law
Offices of Charles Carbone, San Francisco, California; Anne
Butterfield Weills, Siegel Yee & Brunner, Oakland,
California; Matthew Strugar, Law Office of Matthew
Strugar, Los Angeles, California; for Plaintiffs-
Appellees/Cross-Appellants.
4                     ASHKER V. NEWSOM

Paula Mitchell, The Project for the Innocent at Loyola Law
School, Los Angeles, California; Alexis Agathocleous, The
Innocence Project Inc., New York, New York; Linda Starr,
The Northern California Innocence Project, Santa Clara,
California; Alexander Simpson, The California Innocence
Project, San Diego, California;

Donald Specter, Margot Mendelson, and Patrick Booth,
Prison Law Office, Berkeley, California, for Amici Curiae
Former Corrections Officials.


                            OPINION

WALLACE, Circuit Judge:

    This appeal and cross-appeal arise from the magistrate
judge’s order extending the supervision of the case based on
alleged due process violations. 1 Because the magistrate
judge lacked authority to enter the final extension order, we
dismiss the appeals for lack of jurisdiction and remand to the
district court for further proceedings.

                                 I.

    In this institutional-reform action, Plaintiffs Prisoners
(Prisoners) sued the California Department of Corrections
and Rehabilitation (CDCR) and various California state
officials (collectively, California) for housing the Prisoners
in solitary confinement based solely on their gang affiliation.
In 2014, the district court certified a class of the Prisoners.
The following year, the parties negotiated a settlement,

    1
      We resolve the appeal from the district court’s enforcement and
corresponding remedial orders in a concurrently-filed opinion.
                    ASHKER V. NEWSOM                        5

which they memorialized in a written agreement (Settlement
Agreement). The district court retained jurisdiction of the
action to enforce the Settlement Agreement.

    The Settlement Agreement outlined how the CDCR
would move the Prisoners to the general population. The
Settlement Agreement also created a special housing unit for
the Restricted Custody General Population (Restricted
Custody): those Prisoners posing the greatest safety
concerns and who could not be housed with the general
population. The Settlement Agreement also limited the time
the Prisoners could be housed in solitary confinement,
required the CDCR to adhere to regulations on the use of
confidential information, required the CDCR to provide the
Prisoners with increased opportunities for social interaction,
and identified documents for the CDCR to produce during a
two-year monitoring period.

    To comply with the Settlement Agreement, the CDCR
moved the vast majority of the Prisoners out of solitary
confinement and into general-population facilities. The
CDCR also moved those Prisoners with unique safety
concerns to Restricted Custody. The CDCR placed new
Restricted Custody inmates on “walk-alone” status for an
observation period, when prison staff would evaluate them
for placement into an appropriate Restricted Custody group.
However, some Restricted Custody inmates remained on
walk-alone status due to unmitigated safety concerns.

    The parties agreed that the Settlement Agreement would
terminate two years after the district court’s preliminary
approval. However, the Prisoners reserved the right to seek
a one-year extension of the Settlement Agreement if they
could show that “current and ongoing systemic violations of
the Eighth Amendment or the Due Process Clause” existed,
either as alleged in the Prisoners’ complaints, or as a result
6                   ASHKER V. NEWSOM

of the CDCR’s reforms. Without an extension, the
Settlement Agreement would expire, and the district court
would have to dismiss the case.

    Before the Settlement Agreement was set to expire, the
Prisoners moved to extend its duration. The Prisoners raised
three grounds for the extension. First, the Prisoners argued
that the CDCR violated due process by informing the
California Board of Parole Hearings about their prior gang
validations for use during parole decisions. Second, the
Prisoners argued that the CDCR violated due process by
misusing confidential information in disciplinary
proceedings. Third, the Prisoners argued that the CDCR
violated due process through its placement and review
procedures for Restricted Custody inmates.

    The Prisoners filed the extension motion and an
administrative motion to extend the extension motion’s
briefing schedule with the district court. But instead of the
district court judge, the magistrate judge ruled on the
administrative motion. The magistrate judge also scheduled
a hearing on the extension motion. The parties filed their
briefs on the extension motion with the magistrate judge.

    Weeks before the district court’s scheduled hearing on
the extension motion, an unnumbered entry on the docket
reflected that the hearing was removed from the district
court’s calendar. While the extension motion was pending,
the parties asked the magistrate judge to “rule on” the
extension motion “in its entirety.” The magistrate judge
entered an extension order in January 2019.

   The magistrate judge granted the Prisoners’ extension
motion on the parole-related and misuse claims but denied
the motion as to the Restricted Custody claim. The
                    ASHKER V. NEWSOM                        7

magistrate judge therefore extended the Settlement
Agreement for one year.

    The parties then filed a joint notice with the magistrate
judge, stipulating that they had understood the extension
order to be a “final order subject to appellate review[.]”
Based on that understanding, California appealed from the
magistrate judge’s extension order on the misuse and parole-
related claims, and the Prisoners cross-appealed from the
extension order on the Restrictive Custody claim.

    While the appeals were pending, California moved to
stay the extension order pending appeal. The magistrate
judge denied the motion to stay as moot, concluding that the
district court was divested of jurisdiction because the
extension motion implicated California’s right to avoid
further proceedings. Indeed, if the magistrate judge would
have denied the extension motion, the case would be
dismissed.

    However, on de novo review, the district court denied
California’s motion for a stay, holding that the appeals from
the extension order did not preclude it from enforcing the
extension order. In a footnote, the district court predicted
that we would “not accept the parties’ attempt to appeal
directly to it the magistrate judge’s Extension Order.” In the
district court’s view, the extension order “was not issued
pursuant to the consent statute,” and thus, the appeals from
the order “may be defective.”

    The Prisoners then moved in our court to dismiss
California’s appeal from the extension order for lack of
appellate jurisdiction. We denied the motion without
prejudice, allowing the Prisoners to raise the argument again
at the merits stage of the appeals. The parties have since
8                   ASHKER V. NEWSOM

briefed the issue of the magistrate judge’s authority to enter
the final extension order.

                             II.

    We have jurisdiction “from all final decisions of the
district courts of the United States.” 28 U.S.C. § 1291. We
review a final order from a magistrate judge “in the same
manner as an appeal from any other judgment of a district
court.” 28 U.S.C. § 636(c)(3). But when a magistrate judge
decides a potentially dispositive motion on behalf of the
district court, our jurisdiction “depends on the magistrate
judge’s lawful exercise of jurisdiction.” Allen v. Meyer,
755 F.3d 866, 867 (9th Cir. 2014), quoting Anderson v.
Woodcreek Venture Ltd., 351 F.3d 911, 914 (9th Cir. 2003).
Thus, before we may resolve the merits of an appeal from a
magistrate judge’s final order, we must “review the
antecedent question of whether the magistrate judge validly
[exercised jurisdiction] on behalf of the district court.” Id.
(citations omitted). We review a magistrate judge’s
jurisdiction to enter a final order de novo. See Wilhelm v.
Rotman, 680 F.3d 1113, 1118 (9th Cir. 2012).

                             III.

    The Prisoners argue that we cannot reach the merits of
the appeals because the magistrate judge lacked authority to
enter a final extension order. We agree and therefore dismiss
the appeals for lack of jurisdiction.

    As Article III judges, we “have the task of adjudicating
an ever-mounting volume of cases.” Pacemaker Diagnostic
Clinic of Am., Inc. v. Instromedix, Inc., 725 F.2d 537, 547
(9th Cir. 1984) (en banc) (citation omitted). In its wisdom,
Congress “authorized the appointment of . . . magistrate
judges, who do not enjoy the protections of Article III, to
                    ASHKER V. NEWSOM                         9

assist” us in our work. Wellness Int’l Network, Ltd. v. Sharif,
135 S. Ct. 1932, 1938 (2015). “[W]ithout the distinguished
service of these judicial colleagues, the work of the federal
court system would grind nearly to a halt.” Id. at 1938–39.

    While we share important responsibilities with our
esteemed Article I colleagues, we must nonetheless “control
the magistrate system as a whole.” Pacemaker, 725 F.2d
at 544. We have upheld the authority of federal magistrate
judges to resolve civil cases with the consent of the parties
under 28 U.S.C. section 636(c)(1), but only where that
authority was subject to “careful supervision by Article III
judges.” Id. at 546. With our supervision, magistrate judges
“may serve to strengthen an independent judiciary, not
undermine it.” Id. Allowing magistrate judges “to decide
claims submitted to them by consent” thus preserves the
separation of powers between the legislative and judicial
branches “so long as Article III courts retain supervisory
authority over the process.” Wellness Int’l Network, Ltd.,
135 S. Ct. at 1944. We interpret the Federal Magistrates Act
in light of this “structure and purpose.” Gomez v. United
States, 490 U.S. 858, 864 (1989).

      “The Federal Magistrate Act of 1979 ‘authorizes
magistrates, when specially designated by the district court,
to exercise jurisdiction over civil matters and enter a final
judgment in the district court in civil cases, provided the
parties consent to the reference.’” Robert Ito Farm, Inc. v.
Cty. of Maui, 842 F.3d 681, 686 (9th Cir. 2016), quoting
Pacemaker, 725 F.2d at 540. 28 U.S.C. section 636(c)(1)
provides that “[u]pon the consent of the parties,” a
magistrate judge “may conduct any or all proceedings in a
. . . civil matter and order the entry of judgment in the case,
when specially designated to exercise such jurisdiction by
the district court . . . he serves.” Id. A section 636(c)(1)
10                  ASHKER V. NEWSOM

referral “gives the magistrate judge full authority over
dispositive motions, conduct of trial, and entry of final
judgment, all without district court review.” Roell v.
Withrow, 538 U.S. 580, 585 (2003).

    In turn, section 636(c)(3) authorizes appeals from a
magistrate judge’s order to the court of appeals in cases
“referred under paragraph (1) of this subsection.” 28 U.S.C.
§ 636(c)(3). “The ‘paragraph (1)’ reference in section
636(c)(3) is to section 636(c)(1), the provision affording the
magistrate judge jurisdiction.” Anderson, 351 F.3d at 913.

    Section 636(c)(1) has two jurisdictional parts. See
Parsons v. Ryan, 912 F.3d 486, 495 (9th Cir. 2018). A
magistrate judge may enter a final order if: (1) the parties
consent to the magistrate judge’s authority; and (2) the
district court specially designates the magistrate judge to
exercise jurisdiction. Id., citing Columbia Record Prods. v.
Hot Wax Records, Inc., 966 F.2d 515, 516 (9th Cir. 1992).
We address each jurisdictional part in turn.

   The parties do not dispute that they “voluntarily
consented to the magistrate judge’s jurisdiction.” Id. We
agree. The parties were aware of their right to refuse their
consent to magistrate jurisdiction and, earlier in the case,
withheld their consent.

    But later, the parties participated in many hearings and
brief submissions before the magistrate on dispositive
matters without objection. Consistent with this show of
consent, the parties filed a joint notice after the magistrate
judge’s decision, memorializing their understanding that the
magistrate judge’s extension order was a “final order subject
to appellate review[.]”
                     ASHKER V. NEWSOM                         11

    California then appealed from the magistrate judge’s
extension order. For their part, the Prisoners cross-appealed
from the same order. Because the parties agreed to “appear
before the [m]agistrate [j]udge, without expressing any
reservation,” we conclude that they consented to the
magistrate judge’s jurisdiction to enter a final order. Roell,
538 U.S. at 587, 590–91; see Burnside v. Jacquez, 731 F.3d
874, 875–76 (9th Cir. 2013).

    Although consent is the “touchstone of magistrate judge
jurisdiction,” Anderson, 351 F.3d at 914, a district court
must also specially designate a magistrate judge’s authority
to enter a final order. See Koby v. ARS Nat’l Servs., Inc.,
846 F.3d 1071, 1076 (9th Cir. 2017). Indeed, the statutory
text confirms that “special designation . . . is a jurisdictional
concern.” Hill v. City of Seven Points, 230 F.3d 167, 168
(5th Cir. 2000).

    We have said that “designation [under section 636(c)(1)]
generally derives from an ‘individual district judge.’”
Parsons, 912 F.3d at 496, quoting Columbia Record Prods.,
966 F.2d at 516–17. For example, in Parsons, the district
court had “entered a written order referring the case to [the
magistrate judge] and directing the clerk of court to reassign
the case.” Id. Because the district court had referred the case
to the magistrate judge for final judgment, we held that the
magistrate judge’s “designation was effective.” Id.

    By contrast, the district court in this case did not
designate the magistrate judge with authority to enter a final
order. Instead, the district court allowed the magistrate
judge to rule on the administrative motion and removed the
scheduled hearing on the extension motion from its calendar
without saying whether the magistrate judge had the final
say. On this record, we conclude that the district court did
not designate the magistrate judge with authority to enter a
12                  ASHKER V. NEWSOM

final order. See Dixon v. Ylst, 990 F.2d 478, 480 (9th Cir.
1993) (upholding the magistrate judge’s section 636(c)(1)
jurisdiction where after the parties consented, “the district
court referred the case to the magistrate judge for all further
proceedings”).

    California argues that we may reach the merits of the
appeals because the parties had understood the district court
to have referred the extension motion to the magistrate judge
for a final order. However, the language in section 636(c)(1)
is “inconsistent with a rule permitting the parties effectively
to make that designation.” Hatcher v. Consol. City of
Indianapolis, 323 F.3d 513, 519 (7th Cir. 2003).

    California also asks us to “assume” that the special
designation requirement has been met, relying on our
decision, Alaniz v. Cal. Processors, Inc., 690 F.2d 717 (9th
Cir. 1982), overruled on other grounds by Roell, 538 U.S.
at 590. This, we cannot to do.

    Alaniz does not control the outcome of this appeal. In
Alaniz, we were simply “willing to assume for purposes” of
the opinion that special designation had “in fact been made
in accordance with the provisions of paragraph (1) of
subsection (c).” Id. at 720. After “assuming that the
magistrate was specially designated to exercise subsection
(c) jurisdiction,” we concluded that there was “no clear and
unambiguous statement on the record that the parties
consented to that broad authority.” Id. We said that the
record had reflected “only a consent to proceed before the
magistrate in accordance with [section 636(b)] . . . .” Id.
Thus, “[o]nly the district judge, and not the magistrate” was
“empowered to enter final judgment” and our jurisdiction
depended on “await[ing] further proceedings below.” Id.
                     ASHKER V. NEWSOM                         13

    It is clear that, in context, we opted not to reach the issue
of special designation in Alaniz because the parties had not
consented to the magistrate judge’s jurisdiction. Here, by
contrast, the parties clearly consented to the magistrate
judge’s authority to enter a final order. Unlike in Alaniz, the
issue of special designation is therefore dispositive to the
validity of the magistrate judge’s jurisdiction. Alaniz also
makes clear that where, as here, the strictures of section
636(c)(1) have not been satisfied, only a district court, and
not a magistrate judge, may enter a final order. We therefore
reject California’s contention that a district court may
specially designate a magistrate judge with jurisdiction
through an ambiguous referral.

    To be sure, dismissing the appeals for lack of jurisdiction
rewards the Prisoners’ gamesmanship. In the proceedings
below, the Prisoners consented to the magistrate judge’s
jurisdiction to enter a final extension order. The Prisoners
should not now benefit from the “luxury of waiting for the
outcome before denying the magistrate judge’s authority.”
Roell, 538 U.S. at 590. But although we do our best to serve
the interest of judicial efficiency whenever possible, it is
equally important for us to ensure that the “Article III right
is substantially honored.” Id. (citations omitted). We hold
that when a magistrate judge assumes authority to enter a
final order based on the district court’s ambiguous conduct,
the Article III right has not been substantially honored.

    We also observe that the district court judge confirmed
that she did not, in fact, intend to designate the magistrate
judge with authority to enter a final order. In enforcing the
magistrate judge’s extension order, the district court judge
said that the extension order “was not issued pursuant to the
consent statute [under section 636(c)(3)].” Thus, the district
court observed that California’s “appeal of the Extension
14                   ASHKER V. NEWSOM

Order may be defective.” We reject California’s suggestion
to speculate about the district court’s subjective intentions to
the contrary.

    California also suggests that we may reach the merits of
the appeals because, in its view, the district court treated the
magistrate judge’s order as final when it enforced its terms.
But even if the district court’s enforcement order effectively
adopted the substance of the magistrate judge’s extension
order, that would not supplant the district court’s antecedent
responsibility to designate the magistrate judge with
authority to enter a final order. Nor can we treat the appeals
as emanating from the district court’s enforcement order
because that order was issued after the parties had already
filed the appeals. See Burnside, 731 F.3d at 875.

    California also asserts that we may review the merits of
the appeals because the Local Rules for the Northern District
of California “specially designate” all full-time magistrate
judges, including the magistrate judge in this case, to enter a
final order so long as both parties provide their consent.
Because the parties here consented to the magistrate judge’s
authority to enter a final extension order, California insists
that we have jurisdiction to resolve the appeals.

   We have said that a district court’s local rules may
provide an avenue for special designation under section
636(c)(1). See Columbia Record Prods., 966 F.2d at 517.
We therefore now look at the Civil Local Rules in the
Northern District of California (Local Rules).

   California contends that Local Rule 72-1 designated the
magistrate judge with the authority to enter a final extension
order. See N.D. Cal. Civ. L.R. 72-1. Local Rule 72-1
provides that “[e]ach Magistrate Judge appointed by the
Court is authorized to exercise all powers and perform all
                    ASHKER V. NEWSOM                        15

duties conferred upon Magistrate Judges by 28 U.S.C. § 636,
by the local rules of this Court and by any written order of a
District Judge designating a Magistrate Judge to perform
specific statutorily authorized duties in a particular action.”
Id. Examining the plain meaning of Local Rule 72-1, see
Yagman v. Republic Insurance, 987 F.2d 622, 630 (9th Cir.
1993), we disagree with California for two reasons.

    First, the district court did not issue a “written order”
designating the magistrate judge with authority to enter a
final order. California admits that the district court did not
“explicitly refer” the extension motion to the magistrate
judge for final resolution. We agree; a notation on the docket
removing a scheduled hearing is not a “written order.”

    Second, under Local Rule 72-1, an individual district
court judge must authorize a magistrate judge to perform its
“specific statutorily authorized duties” such as entering a
final order under section 636(c)(1). N.D. Cal. Civ. L.R. 72-
1. But again, the district court judge did not designate the
magistrate judge with authority to enter a final extension
order. Local Rule 72-1 therefore did not authorize the
magistrate judge to enter a final extension order.

    California also contends that Local Rule 73-1(b)
specially designated the magistrate judge with authority to
enter a final extension order. See N.D. Cal. Civ. L.R. 73-
1(b). Local Rule 73-1(b) says that when a case is assigned
to a district court judge, “the parties may consent at any time
to the Court reassigning the case to a magistrate judge for all
purposes, including entry of final judgment, pursuant to
28 U.S.C. § 636(c).” Id. Again, we disagree with
California’s position for two reasons.

   First, Local Rule 73-1(b) requires that the parties’
consent be followed by the “Court reassigning the case to a
16                      ASHKER V. NEWSOM

magistrate judge.” Id. (emphasis added). However, the
district court here did not unambiguously assign the
magistrate judge with the power to enter a final extension
order.

    Second, Local Rule 73-1(b) plainly applies only when a
“case” is reassigned to a magistrate judge. Id. But the
district court continues to exercise jurisdiction over this
action. The only question before us is whether the district
court specially designated the magistrate judge with
authority to enter a final extension order. Thus, Local Rule
73-1(b) is inapposite.

    In sum, neither the district court judge nor the Local
Rules specially designated the magistrate judge with
authority to enter a final order. We therefore hold that the
magistrate judge lacked jurisdiction to enter the final
extension order under section 636(c)(1). See Hill, 230 F.3d
at 169–70. 2

    We must now “fashion a remedy to undo” the magistrate
judge’s invalid final extension order. Allen, 755 F.3d at 868,
citing United States v. Corrick, 298 U.S. 435, 440 (1936).
We have “a range of options to address the magistrate
judge’s invalid” final extension order. Id. The chosen

     2
       Although we cannot reach the merits of the appeals under section
636(c)(1), there is nothing about the interlocutory nature of the appeals
otherwise depriving us of jurisdiction to resolve the appeals. Under the
collateral order doctrine, we could have reached the merits of the appeals
had the magistrate judge been specially designated by the district court
to enter a final order. See Parsons, 912 F.3d at 502–03 (reaching the
merits where the parties appealed from an order that was “conclusive” of
the “disputed question,” that involved “an important issue completely
separate from the merits” of the case, and that was “effectively
unreviewable on appeal from a final judgment) (citations omitted).
                    ASHKER V. NEWSOM                       17

remedy must be based on “the nature and facts of the case.”
Id.

    The appeals before us are interlocutory in nature. Since
the magistrate judge entered its extension order, the parties’
positions on the underlying merits of the extension motion
have not changed. There is no good reason for us to vacate
the magistrate judge’s extension order. Instead, to cure the
lack of Article III supervision without causing unnecessary
delay in the resolution of the extension motion, we dismiss
the appeals and remand to the district court to consider
construing the magistrate judge’s extension order “as a
report and recommendation and afford the parties reasonable
time to file objections.” Id. at 869; see 28 U.S.C.
§ 636(b)(1)(B). Such an option would enhance judicial
efficiency and preserve Article III’s supervisory role.

                             IV.

    For these reasons, the magistrate judge was not specially
designated to enter a final order under section 636(c)(1).
Because Article III supervision was lacking here, the parties
cannot appeal from the extension order under section
636(c)(3). We therefore cannot reach the merits of the
appeals. See 28 U.S.C. § 1291. In the interest of judicial
economy, we remand to the district court to consider
construing the magistrate judge’s extension order as a report
and recommendation.

  DISMISSED FOR LACK OF JURISDICTION AND
REMANDED WITH INSTRUCTIONS. THE PARTIES
SHALL BEAR THEIR OWN COSTS.